DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive source”, “a case detachably fixing member”, “a mounting restricting member”, and “a knob operation holding member” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “in a state where the knob…other than the release position” is unclear. It is unclear which position this state is in reference to. Additionally, it is unclear if the knob operation holding member is in both position what in this state. Claim 2 is rejected for being dependent on claim 1. 
Regarding claim 2, the limitation “the knob operation holding member to be fitted…is at the release position” is unclear. It is unclear how the knob operation holding member would be “fitted into the operation restricting portion” when in a state where the knob operation holding member is in the “release position”. The meaning of the terms “holding” and “release” position contradict the state of the connection between the knob operation holding member and the operation restriction portion (i.e. held to vs. release from). 
Regarding claim 3, the limitation “obstruct mounting…in a state where the knob operation holding member is disposed at a position other than the release position” is unclear with respect to the limitation “a release position at which holding of the operation knob is released by being operated”. It is unclear if the knob operation holding member when in the release position is “released” or coupled to be “operated”. Claim 4 is rejected due to its dependency on claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JPH05300873, translation attached), and further in view of Koyama (US 2010/0268031). 
Regarding claim 1, Takahashi discloses an external mechanism (6b, figure 8) for endoscope comprising: a bending wheel (31-32, figure 7) engaging with a bending operation knob (3-4, figure 7) of a bending operation device (see figure 7) provided to an operation section (1a, figure 7) of an endoscope (1, figure 7); a drive source (this element is interpreted under 35 USC 112f as a motor [0054] | 10-11, figure 7) configured to generate a drive force for rotating the bending wheel; a housing case (6b, figure 9) housing the bending wheel and the drive source; a case detachably fixing member (this element is interpreted under 35 USC 112f as a locking portion 13, a hinge portion 14, and a locking pawl portion 15 [0039] | locking portion is mounting plate 8, figure 9; hinge portion is the portion of 6b where screws 9 are located; locking pawl portion is the side surface of 6b where both 8 and 9 are located; the right side surface of 6b in figure 9) for detachably mounting the housing case on the operation section (removably held and fixed…[0014]); and a mounting restricting member (this element is interpreted under 35 USC 112f as a rotating mechanism portion body 21 [0113] | see 6b, figures 8-9) configured to obstruct mounting of the housing case on the operation section by interfering with a knob operation holding member (this element is interpreted under 35 USC 112f as a tab/lever 3f [0028] | see tab/lever on 4, figure 7), the knob operation holding member being provided to the operation section of the endoscope (see figure 7). Takahashi is silent regarding the knob operation holding member being displaceable between a holding position at which a rotary position of the bending operation knob is held and a release position at which holding of the bending operation knob is released, in a state where the knob operation holding member is disposed at a position other than the release position.
Koyama teaches an electrically bending endoscope with a driven coupling (48, figure 27) that is rotated by driving coupling (61, figure 27) connected to the driving mechanism (59, figure 27) of a motor unit (37, figures 1 and 27).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the knob operation holding member to be rotatable/displaceable as taught by Koyama (see driven coupling 48, figure 27). Additionally, it would have been obvious to modify the external mechanism to have a driving coupling to couple with the knob operation holding member as taught by Koyama. Doing so would provide another designated coupling between the external mechanism and bending operation knob (see 48 and 61, figure 27; Koyama). The modified knob operation holding member being displaceable (the modified 48, figure 27 of Koyama and tab/lever on 4, figure 7 of Takahashi would be displaceable) between a holding position at which a rotary position of the bending operation knob is held (when 48 is not coupled to 61, figure 27; Koyama) and a release position at which holding of the bending operation knob is released (48 and 61 is coupled, figure 27 of Koyama), in a state where the knob operation holding member is disposed at a position other than the release position (see 112b rejection above | see figure 7 of Takahashi and figure 27 of Koyama).
Regarding claim 2, Takahashi and Koyama further disclose the knob operation holding member is a lever (see tab/lever on 4, figure 7 of Takahashi | see protrusion on 48, figure 27; Koyama) which is rotatably operated about a rotation axis of the bending operation knob (the modified lever is rotatable), and an operation restricting portion (the modified external mechanism would have 61, figure 27 of Koyama within 32, figure 7 of Takahashi) which allows fitting of the lever into the operation restricting portion is positioned at an inner periphery of the bending wheel, and includes a recessed portion (see recess in 61, figure 27 of Koyama) which allows the knob operation holding member to be fitted into the operation restricting portion only in a state where the knob operation holding member is at the release position (see 112b rejection above | see 48 and 61, figure 27; Koyama). The modified knob operation holding member would only fit with the operation restricting portion when the recess of the operation restricting portion and the lever are in a position to align.
Regarding claim 3, Takahashi discloses an endoscope system (see figures 7-9) comprising: an endoscope (see 1, figure 7); and an external mechanism (6b, figure 8) detachably mounted on an operation section of the endoscope (removably held and fixed…[0014]), wherein - 29 -the endoscope includes: a bending knob (3-4, figure 7) provided to the operation section and configured to bend a bending portion of an insertion section by being rotated (best seen in figure 13); and a knob operation holding member (this element is interpreted under 35 USC 112f as a tab/lever 3f [0028] | see tab/lever on 4, figure 7) provided to the operation section, the external mechanism includes: a wheel (31-32, figure 7) engaging with the bending knob so as to rotate the bending knob; a drive source (this element is interpreted under 35 USC 112f as a motor [0054] | 10-11, figure 7) configured to generate a drive force for rotating the wheel; a housing case (6b, figure 9) housing the wheel and the drive source; a case detachably fixing member (this element is interpreted under 35 USC 112f as a locking portion 13, a hinge portion 14, and a locking pawl portion 15 [0039] | locking portion is mounting plate 8, figure 9; hinge portion is the portion of 6b where screws 9 are located; locking pawl portion is the side surface of 6b where both 8 and 9 are located; the right side surface of 6b in figure 9) for detachably mounting the housing case on the operation section; and a mounting restricting member (this element is interpreted under 35 USC 112f as a rotating mechanism portion body 21 [0113] | see 6b, figures 8-9). Takahashi is silent regarding the knob operation holding member being displaceable between a holding position at which a rotation position of an operation knob is held and a release position at which holding of the operation knob is released by being operated, the mounting restricting member configured to obstruct mounting of the housing case on the operation section by interfering with the knob operation holding member in a state where the knob operation holding member is disposed at a position other than the release position.  
Koyama teaches an electrically bending endoscope with a driven coupling (48, figure 27) that is rotated by driving coupling (61, figure 27) connected to the driving mechanism (59, figure 27) of a motor unit (37, figures 1 and 27).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the knob operation holding member to be rotatable/displaceable as taught by Koyama. Additionally, it would have been obvious to modify the external mechanism to have a driving coupling to couple with the knob operation holding member as taught by Koyama. Doing so would provide another designated coupling between the external mechanism and bending operation knob (see 48 and 61, figure 27; Koyama). The modified endoscope system would have the knob operation holding member being displaceable (the modified 48, figure 27 of Koyama and tab/lever on 4, figure 7 of Takahashi would be displaceable) between a holding position at which a rotation position of an operation knob is held (when 48 is not coupled to 61, figure 27; Koyama) and a release position at which holding of the operation knob is released by being operated (the modified 48, figure 27 of Koyama and tab/lever on 4, figure 7 of Takahashi would be displaceable), the mounting restricting member configured to obstruct mounting of the housing case on the operation section by interfering with the knob operation holding member in a state where the knob operation holding member is disposed at a position other than the release position (when 48 is not coupled to 61, figure 27; the external mechanism would not be able to be mounted on to the operation section of the endoscope).  
Regarding claim 4, Takahashi and Koyama further disclose the knob operation holding member is a lever (see tab/lever on 4, figure 7 of Takahashi | see protrusion on 48, figure 27; Koyama) which is rotatably operated coaxially with a rotation axis of the operation knob (the modified lever is rotatable), and an operation restricting portion (the modified external mechanism would have 61, figure 27 of Koyama within 32, figure 7 of Takahashi) which allows fitting of the lever into the operation restricting portion is positioned at an inner periphery of the wheel, and is a recessed portion (see recess in 61, figure 27; Koyama) which allows the knob operation holding member to be fitted into the operation restricting member only in a state where the knob operation holding portion is at the release position (see figure 27; Koyama). The modified knob operation holding member would only fit with the operation restricting portion when the recess of the operation restricting portion and the lever are in a position to align.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 2, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795